IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ANDRE OWENS,                             §
                                          §   No. 80, 2018
       Defendant Below,                   §
       Appellant,                         §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   Cr. ID No. 1603002511 (K)
 STATE OF DELAWARE,                       §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: March 22, 2018
                          Decided:   April 10, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 10th day of April 2018, upon consideration of the notice to show cause

and the appellant’s response to the notice to show cause, it appears to the Court that:

      (1)    On February 16, 2018, the appellant, Andre Owens, filed a notice of

appeal from a February 5, 2018 Superior Court order sentencing him for a violation

of probation. On February 19, 2018, the Senior Court Clerk advised Owens to pay

the Supreme Court filing fee or file a motion to proceed in forma pauperis no later

than March 6, 2018. Owens was warned that a notice to show cause would issue if

the filing fee was not paid or a motion to proceed in forma pauperis was not filed by

March 6, 2018.
      (2)    Owens did not pay the filing fee or file a motion to proceed in forma

pauperis by March 6, 2018. On March 7, 2018, the Chief Deputy Clerk issued a

notice directing Owens to show cause why the appeal should not be dismissed for

his failure to pay the filing fee or file a motion to proceed in forma pauperis.

      (3)    In his response to the notice to show cause, Owens describes the delays

in his filing of a motion to proceed in forma pauperis and states that he still would

like to proceed with filing a motion to proceed in forma pauperis. Owens did not

include a motion to proceed in forma pauperis with his notice to show cause and still

has not filed one. In light of Owens’ failure to pay the filing fee or file a motion to

proceed in forma pauperis, this appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice




                                          2